DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 07/01/2020 and the IDS’s filed 07/01/2020 and 09/11/2020.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a method of capturing CO2.
Group II, claims 11-16, drawn to a material configured to capture CO2.
Group III, claims 17-20, drawn to a system configured to capture CO2.

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a material including a material matrix holding an ionic liquid; exposing the material to a source of thermal energy to capture CO2; removing the material from exposure to the source of thermal energy; and washing the material with a solution to convert the captured CO2 and wash the converted, captured CO2 from the material as filtrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wright et al. (US 2008/0087165 A1).  Wright teaches a method of capturing CO2 and converting the captured CO2 into useful byproducts (Wright, abstract, [0011]-[0012]).  Wright teaches providing a material including a material matrix holding an ionic liquid (Wright, abstract and [0048]).  Wright teaches washing the material with a solution to convert the captured CO2 and wash the converted, captured CO2 from the material as filtrate (Wright, [0013]).  Wright teaches CO2 exchange is accelerated at higher temperatures (Wright, [0047]); therefore, it would have been obvious to one of ordinary skill in the art, to expose the material to a source of thermal energy to capture CO2 within the material and remove the material from exposure to the source of thermal energy after capturing CO2 in order to accelerate the CO2 exchange with a reasonable expectation of success.
During a telephone conversation with George Likourezos on 03/10/22 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this s 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 1-20 are pending.  Claims 1-10 are being examined.  Claims 11-20 are withdrawn from further consideration as being drawn to non-elected inventions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2008/0087165 A1).
Considering claim 1, Wright teaches a method of capturing CO2 and converting the captured CO2 into useful byproducts such as limestone and algae biomass (Wright, abstract, [0011]-[0012]).  Wright teaches providing a material including a material matrix holding an ionic liquid (Wright, abstract, [0040], and [0048]).  Wright teaches washing the material with a solution to convert the captured CO2 and wash the converted, captured CO2 from the material as filtrate by teaching the CO2 is extracted using an ion exchange resin and the CO2 is stripped from the resin using a secondary carbonate/bicarbonate wash (Wright, [0013]).  
Wright does not explicitly teach exposing the material to a source of thermal energy to capture CO2 within the material and removing the material from exposure to the source of thermal energy.
However, Wright teaches CO2 exchange is accelerated at higher temperatures (Wright, [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to expose the material to a source of thermal energy to capture CO2 within the material and remove the material from exposure to the source of thermal energy after capturing CO2.  One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to do so in order to accelerate the CO2
Considering claims 2 and 5-7, Wright teaches transfer of CO2 in gaseous phase and as a bicarbonate ion; a calcareous algae is used which creates calcium carbonate CaCO3 internally, and precipitates the CaCO3 out as limestone (i.e., useful byproduct) (Wright, [0012]).  Wright teaches the CO2 is extracted using an ion exchange resin and the CO2 is stripped from the resin using a secondary carbonate/bicarbonate wash (Wright, [0013]).  Wright teaches water is produced with the precipitation of CaCO3 (Wright, [0091]).
Considering claim 4, Wright teaches treating the filtrate with additional solution by teaching the addition of nutrients via a second separate wash cycle consisting on nutrient-rich carbon deficient solution (Wright, [0118]).
Considering claim 8, Wright teaches the secondary resin can be replaced with any other sorbent material that is capable of absorbing CO2 without absorbing water such as calcium hydroxide (Wright, [0048] and [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to wash the material with calcium hydroxide to convert the captured CO2 and wash the converted, captured CO2 from the material as filtrate.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because calcium hydroxide is known to be suitable for generating calcium carbonate and water when reacted with CO2.
Considering claim 9, Wright does not explicitly teach repeating, a plurality of additional times exposing the material to the source of thermal energy, removing the 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to repeat the exposure of the material to thermal energy, remove the material from exposure to thermal energy and wash the material with the solution.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to capture additional CO2 and/or desired amount of CO2 with a reasonable expectation of success.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2008/0087165 A1) in view of Zhao (CN 103349859 A).
Considering claim 3, all of the limitations are met by the prior art referenced in meeting claim 2 limitations except for allowing the filtrate to sit for a period of time.
Wright teaches precipitation of CaCO3 out as limestone and production of water with the precipitation of CaCO3 (Wright, [0012]-[0013] and [0091]), he does not explicitly teach allowing the filtrate to sit for a period of time.
However, Zhao teaches a filter apparatus for separating a calcium carbonate solution to recover calcium carbonate product and ensure quality of the produced water (Zhao, abstract).  Zhao teaches a filtration time of 20-40 minutes in order to ensure the quality of the water produced (Zhao, last paragraph on page 2 of description).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to allow the filtrate to sit for a period of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2008/0087165 A1) in view of Landry et al. (US 2014/0251786 A1).
Considering claim 10, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for exposing the material to solar illumination.
Wright does not explicitly teach exposing the material to solar illumination.
However, Wright teaches Wright teaches CO2 exchange is accelerated at higher temperatures (Wright, [0047]).  Wright also teaches a convection tower that is solar driven (Wright, [0055]).  Landry teaches harvesting oriented light and/or solar illumination for reducing carbon dioxide (Landry, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to expose the material to solar illumination.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to use a known source of thermal energy for CO2 capture and accelerate the CO2 exchange with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734